PLS CPA, A PROFESSIONAL CORPORATION t4#210 t SAN DIEGO t CALIFORNIA 92111t t TELEPHONE (858)722-5953 t FAX (858) 761-0341t FAX (858) 433-2979 t E-MAIL changgpark@gmail.comt December 31, 2012 To Whom It May Concern: We consent to the incorporation by reference in the registration statements of Solo International Inc. of our report dated January 13, 2012, with respect to the balance sheet as of September 30 2011, and the related statements of income, cash flows, and shareholders’ deficit for the fiscal year period ended September 30, 2011, which appears on Form 10-K of Solo International Inc. for the fiscal year ended September 30, 2012. Very truly yours, /s/PLS CPA PLS CPA, A Professional Corp. San Diego CA 92111
